Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A subsequent search has discovered Martin (US 20090036143 A1) which teaches mapping and displaying radio signal direction using a Direction Finding Algorithm. See rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 14, 18-20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetek (WO 2016001473 A1) in view of Mattyus (US 20190147320 A1) in view of Martin (US 20090036143 A1).
Regarding claim 1, Vetek teaches a method of generating a radio coverage map (e.g. the performance map may refer to any location based radio map- page 16, lines 10 to page 17, lines 31), the method comprising: obtaining image data of a geographical area (e.g. input may include map-based data (maps) 105, represented by Xtrain of an area ..."; see also page 8, lines 22 to 24: "in a supervised machine learning  (the map-based data 105 and map-related label data 110 may be fed into a training algorithm 115 for processing ... the prediction algorithm 125 may incorporate the trained model 120 and the predicted map-based data 130 to generate enhanced estimates, such as map-related label estimates 135, represented by Ypredict, on the label data in the area(s) of interest. Such Ypredict values may correspond to radio performance estimates of an area"; see also page 8, line 21 to page 9, line 2: "semi-supervised, or supervised machine learning tasks ... The trained and predicted labels Y may correspond to the image representations of the target quantities of interest such as, for example, network performance in that location of the map- page 4, lines 10 to 27).
Vetek fails to teach wherein the generative model comprises generative adversarial networks.
In the same field of coverage maps, Mattyus teaches wherein the generative model comprises generative adversarial networks (e.g. map generation 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Vetek with the features of GANs as taught by Mattyus. The motivation would have been to provide improved systems, devices, products, apparatus, and/or methods for training, providing, and/or using an adversarial network (para. 68). 
Vetek as modified by Mattyus fails to teach a direction of transmissions from the one or more transmission points. 
In the same field of radio signals, Martin teaches a direction of transmissions from the one or more transmission points (e.g. The DF algorithm then performs correlation functions using the timing information and signal amplitude data to generate an output which can be displayed to a user. An example of how the information might be presented is shown in FIG. 5. A number of arrows are displayed on a map, with the length and/or width of the arrow indicating the signal amplitude, and the direction of the arrow indicating the direction which is deduced from the timing information. Each arrow is associated with a different propagation path from the device- para. 105). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems radio signal mapping.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Vetek as modified by Mattyus with the features of direction mapping as taught by Martin. The motivation would have been to give the user a quick and easily understood graphic of which towers are broadcasting in which direction.
Regarding claim 2, see the rejection of claim 1 above. Vetek as modified by Mattyus and Martin further teaches wherein the image data comprises a plurality of pixels (para. 43) and a plurality of layers (para. 10), each layer comprising, for each of the plurality of pixels, respective values for one or more parameters (e.g. first and second feature vectors- para. 10).  
Regarding claim 3, see the rejection of claim 2 above. Vetek as modified by Mattyus and Martin further teaches wherein one or more first layers of the plurality of layers comprise the representation of the environment (e.g. he one or more other images include an image of a geographic region having a roadway, and the output data includes feature data representing an extracted centerline of the roadway- Mattyus: para. 12), and wherein one or more second layers of the plurality of layers comprise the indication of the one or more transmission point locations (e.g. the sensor data includes 
Regarding claim 14, see the rejection of claim 1 above. Vetek as modified by Mattyus and Martin further teaches wherein applying the generative model to the image data to generate the radio coverage map comprises: applying the generative model to image data comprising an indication of a plurality of transmission point locations corresponding to the locations of a plurality of transmission points to generate the radio coverage map (e.g. the performance map may refer to any location based radio ma- Vitek: page 16, lines 10 to page 17, lines 31),
Claim(s) 18-20 recite(s) similar limitations as claim(s) 1-3 above, but in device form. Therefore, the same rationale used in regards to claim(s) 1-3 is/are incorporated herein. Furthermore, Vetek teaches a device to carry out the invention (fig. 8).
Regarding claim 24, see the rejection of claim 18 above. Vetek as modified by Mattyus and Martin further teaches wherein the generative model is trained on a set of training data comprising one or more of: image data of geographical areas and corresponding radio coverage maps acquired through measurement (e.g. measured values- Vitek: para. 17).  Since the claim states “one or more of”, only one condition needs to be met.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetek (WO 2016001473 A1) in view of Mattyus (US 20190147320 A1) in view of Martin (US 20090036143 A1) as applied to claim 3 above, in view of Seo (US 20140343840 A1).
Regarding claim 4, see the rejection of claim 3 above. As can be seen above, Vetek as modified by Mattyus and Martin teach/es all the limitations of claim 4 except wherein the one or more first layers comprise respective predefined values for predefined types of object belonging to the environment in the geographical area.  
In the same field of maps, Seo teaches wherein the one or more first layers comprise respective predefined values for predefined types of object belonging to the environment in the geographical area (e.g. Also, the term "object" may refer to any type of objects having a height value, for example, a building and other facility three-dimensionally displayed on the map screen and hereinafter, is referred to as a "3D object"- para. 31). The predefined type is implied as the system knows there is a building with a height value. One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use mapping.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Vetek as modified by Mattyus and Martin with the features of object values as taught by Seo. The motivation would have been to allow quick and easy object identification, mapping, labeling and attribute application.
Regarding claim 5, see the rejection of claim 3 above. Vetek as modified by Mattyus and Martin and Seo further teach wherein the one or more first layers comprise values for a height of an object belonging to the environment in the geographical area (Seo: para. 31).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetek (WO 2016001473 A1) in view of Mattyus (US 20190147320 A1) ) in view of Martin (US 20090036143 A1) as applied to claim 3 above, in view of Tan (US 20140051467 A1).  
Regarding claim 6, see the rejection of claim 3 above. As can be seen above, Vetek as modified by Mattyus and Martin teach/es all the limitations of claim 6 except wherein the one or more second layers further comprise, for each of the one or more transmission points, an indication of one or more of: a frequency of transmissions from the transmission point. 
In the same field of coverage maps, Tan teaches wherein the one or more second layers further comprise, for each of the one or more transmission points, an indication of one or more of: a frequency of transmissions from the transmission point (e.g. The white space base station compares the provided frequency ranges to policies and selects one or more of the available frequencies that accommodate the policies. The white space base station also maps the transmission frequency ranges to virtual frequency ranges for transmission by a software-defined radio employing spectrum virtualization- abstract, para. 4 and 40). Since the claim states “one or more of”, only one condition needs to be met. One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems coverage maps.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Vetek as modified by Mattyus and Martin with the features of frequencies as taught by Tan. The motivation would have been to allow quick and easy object identification, mapping, labeling and attribute application.

Claim(s) 11-12 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetek (WO 2016001473 A1) in view of Mattyus (US 20190147320 A1) in view of Martin (US 20090036143 A1) as applied to claim 1 above, in view of Neubauer (US 20190059068 A1).
Regarding claim 11, see the rejection of claim 1 above. As can be seen above, Vetek as modified by Mattyus and Martin teach/es all the limitations of claim 11 except wherein the radio coverage map comprises an indication of received signal strength over the geographical area.  
In the same field of radio maps, Neubauer teaches wherein the radio coverage map comprises an indication of received signal strength over the geographical area (e.g. Each radio map may indicate for instance for a multitude of locations at the localization site, arranged in the form of a grid, which received signal strength of signals broadcast by a particular transmitter device may be expected to be detected at the respective location- para. 84). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems coverage maps.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Vetek as modified by Mattyus and Martin with the features of radio maps as taught by Neubauer. The motivation would have been to give a user radio strength indicators before arriving at a location.
Regarding claim 12, see the rejection of claim 11 above. Vetek as modified by Mattyus, Martin and Neubauer further teach wherein the indicated received signal strength at a particular location is the received signal strength associated with a transmission point having the highest received signal strength at the particular location (e.g. only the transmitter ID with the highest associated RSSI may be provided to secure positioning module 774, or the transmitter IDs of all secure transmitter devices, or the transmitter IDs of all secure transmitter devices with an associated RSSI exceeding the threshold value- Neubauer: para. 122).
Claim(s) 28-29 recite(s) similar limitations as claim(s) 11-12 above, but in device form. Therefore, the same rationale used in regards to claim(s) 11-12 is/are incorporated herein. Furthermore, Vetek teaches a device to carry out the invention (fig. 8).

Claim(s) 13 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetek (WO 2016001473 A1) in view of Mattyus (US 20190147320 A1) in view of Martin (US 20090036143 A1) as applied to claim 1 above, in view of White (US 20030200228 A1).
Regarding claim 13, see the rejection of claim 1 above. As can be seen above, Vetek as modified by Mattyus and Martin teach/es all the limitations of claim 13 except wherein applying the generative model to the image data to generate the radio coverage map comprises: for each of a plurality of transmission points in the wireless communications network, applying the generative model to image data comprising an indication of a single, first transmission point location of a plurality of transmission point locations corresponding to a location of a single, first transmission point of the plurality of transmission points to generate an intermediate radio coverage map in respect of the first transmission point; and combining respective intermediate radio coverage maps to generate the radio coverage map.
In the same field of coverage maps, White teaches wherein applying the generative model to the image data to generate the radio coverage map comprises: for each of a plurality of transmission points in the wireless communications network, applying the generative model to image data comprising an indication of a single, first transmission point location of a plurality of transmission point locations corresponding to a location of a single, first transmission point of the plurality of transmission points to generate an intermediate radio coverage map in respect of the first transmission point; and combining respective intermediate radio coverage maps to generate the radio coverage map (e.g. the process for forming a map database included the step of first dividing the entire map database coverage into intermediate collections that represent horizontal intermediate sections (or bands) of map data each exactly Delta-Y latitude units high and then forming parcels from each of the intermediate collections- para. 28). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems coverage maps.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Vetek as modified by Mattyus and Martin with the features of intermediate maps as taught by White. The motivation would have been it would have been obvious to one skilled since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). In other words the mapping of any value of the signal strength (ie. low, high or intermediate) would be obvious.
Claim(s) 30 recite(s) similar limitations as claim(s) 13 above, but in device form. Therefore, the same rationale used in regards to claim(s) 13 is/are incorporated herein. Furthermore, Vetek teaches a device to carry out the invention (fig. 8).

Allowable Subject Matter
Claim(s) 7, 10, 27 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAM
Primary Examiner
Art Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613